[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
I
At reargument, the parties agreed that the motion to strike as to defendant Hayes Chevrolet-Buick, Inc. be granted. The court so rules accordingly.
Since the plaintiff has indicated in its brief that it will amend the complaint to allege it had a valid Connecticut real estate license, the motion on those grounds will become moot. Accordingly, the court will defer ruling on those grounds, relying CT Page 5520 on counsel's representation that he will promptly file such an amendment.
As to remaining grounds urged by the defendant Michael J. Hayes, the court will adhere to its previous ruling denying the motion to strike.
McDonald, J.